


Exhibit 10.13

 

FIRST AMENDMENT TO INDEMNIFICATION AGREEMENT

 

This FIRST AMENDMENT (the “Amendment”) is entered into as of July 22, 2010 by
and between The First Marblehead Corporation, a Delaware corporation (the
“Company”), and Daniel Maxwell Meyers (the “Indemnitee”) with regard to that
certain Indemnification Agreement dated as of August 18, 2008 by and between the
Company and the Indemnitee (the “Agreement”).  Capitalized terms used herein and
not otherwise defined shall have the meaning set forth in the Agreement.

 

WITNESSETH

 

WHEREAS, the Agreement does not expressly restrict the Company from making a
“prohibited indemnification payment” as such term is defined in 12 C.F.R.
§359.1(l) (a “Prohibited Indemnification Payment”); and

 

WHEREAS, no insured depository institution or depository institution holding
company is permitted to make or agree to make any Prohibited Indemnification
Payment, except as provided in 12 C.F.R. §359.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Indemnitee hereby agree to
amend certain provisions of the Agreement as follows:

 

1.             Section 4 of the Agreement is amended, effective as of August 18,
2008, by adding a new subsection (d):

 

“(d)         Regulatory Prohibition.  The Company and Indemnitee hereby
acknowledge and agree that notwithstanding anything to the contrary contained
herein, for so long as the Company is a depository institution or depository
institution holding company: (i) the Company shall not make or agree to make to
Indemnitee any “prohibited indemnification payment” (as that term is defined in
12 C.F.R. § 359.1(l)), except as provided in any provision of 12 C.F.R. § 359
(the “Regulation”) or any regulation adopted by the Federal Deposit Insurance
Corporation (or any other federal regulatory agency with responsibility for the
application of such regulations) after the date of the Amendment that provides
additional or broader exceptions to the definition of “prohibited
indemnification payment” or to a similar or successor term within such
regulation, and (ii) as used herein, the terms “Indemnifiable Expenses,”
“Indemnifiable Liabilities” and “Indemnifiable Amounts” shall exclude any such
“prohibited indemnification payment” to the extent required by the Regulation.”

 

2.             Except as specifically amended by this Amendment, the Agreement
shall remain in full force and effect in accordance with its terms.

 

3.             This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

 

[Remainder of page intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this First Amendment
to the Indemnification Agreement as of the date first above written.

 

 

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

 

 

By:

/s/ Gregory M. Woods

 

 

Gregory M. Woods

 

 

Managing Director

 

 

 

 

 

 

 

/s/ Daniel Meyers

 

Daniel Meyers

 

--------------------------------------------------------------------------------
